DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-13, 20) in the reply filed on July 22, 2022 is acknowledged.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20120250059 to Itogawa in view of US Patent Application Publication Pub. No. US 20160301815 to Aritomi.

        Regarding claim 1, Itogawa discloses an information processing apparatus comprising (paragraph 21;printer 1 (information processing apparatus)): 
       a processor (paragraph 28; control unit 65 of printer); 
       a distance measurement sensor that measures a distance from a communication terminal that communicates with the information processing apparatus (paragraph 54-55; distance detector unit 273 detects distance between printer 1 and mobile 71 that communicates signals with the printer); and wherein the processor
           detects a state of the information processing apparatus (paragraph 41-42, 56-57; state of the printer such as secure data stored in printer (s304) or print completion state (s306)), 
           selects information from among the plurality of pieces of information based on the distance (paragraph 41, 55-57; based on detected distance range in s303, if mobile is near range than controller selects the UI screen for close range in s311 from all the UI screens (plurality of pieces of information) stored in screen storage 276 and if in far range then it selects one of UI Screen ), and transmits the selected information to the communication terminal (paragraph 57; UI screen associated with detected distance is transmitted to mobile device).
However Itogawa does not disclose
        a memory for storing a plurality of pieces of information defined in advance in accordance with the distance, wherein the processor 
           obtains a plurality of pieces of information on the state.
        Aritomi discloses a memory for storing a plurality of pieces of information defined in advance in accordance with the distance (paragraph 89-93, 121; Fig. 8A shows table 810 (memory) that stores in association with distance such as “NEAR”, plurality of information such as operations 803, 804), wherein the processor 
           obtains a plurality of pieces of information on the state (paragraph 87, 91-93;  plurality of operation information 802, 804, 806 is obtained when the MFP state is the push scan mode (state of MFP) ).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Itogawa as taught by Aritomi to provide association of distance and piece of information for display notification.
        The motivation to combine the references is to provide display guidance based on user terminal distance from the printer and type of scan operation set in the printer so that automatic guidance based on the appropriate function can be set in the terminal (paragraph 87, 91-93).
  


           Regarding claim 2, Itogawa discloses the information processing apparatus according to claim 1, wherein selection of the information includes selection of information in accordance with an attribute of a user of the communication terminal (paragraph 43-44; based on whether user of mobile terminal is admin (attribute), selection of either admin UI screen (s309) or setting screen (s310)).


           Regarding claim 3, Itogawa discloses the information processing apparatus according to claim 1, wherein the plurality of pieces of information include a first type of information and a second type of information (paragraph 41, 42, 45; first type of UI screen for printing (S311) and second type of UI screen for authentication (s305) ), and selection of the information includes selection of the first type of information when the distance is longer than a predetermined distance and selection of the second type of information when the distance is shorter than the predetermined distance (paragraph 41, 42, 45; first type of UI screen for printing (S311) is selected when distance is outside the close range (predetermined distance) and second type of UI screen for authentication (s305) is displayed for distance shorter than the close range).




           Regarding claim 12, Itogawa discloses the information processing apparatus according to claim 1, wherein the distance is defined in accordance with intensity of radio waves emitted to the information processing apparatus (paragraph 55; distance detector in image forming apparatus determines distance based on intensity of received wireless signal emitted to it). 




           Regarding claim 20, Itogawa discloses a non-transitory data recording medium having a program for controlling an information processing apparatus stored thereon, the program causing a computer of the information processing apparatus to perform (paragraph 21-23; printer (information processing apparatus) includes CPU that executes program stored in memory for controlling printer):
         detecting a state of the information processing apparatus (paragraph 41-42, 56-57; state of the printer such as secure data stored in printer (s304) or print completion state (s306));
         measuring a distance from a communication terminal that communicates with the information processing apparatus (paragraph 54-55; distance detector unit 273 detects distance between printer 1 and mobile 71 that communicates signals with the printer);

         selecting information from among the plurality of pieces of information based on the distance (paragraph 41, 55-57; based on detected distance range in s303, if mobile is near range than controller selects the UI screen for close range in s311 from all the UI screens (plurality of pieces of information) stored in screen storage 276 and if in far range then it selects one of UI Screen); and
          transmitting the selected information to the communication terminal (paragraph 57; UI screen associated with detected distance is transmitted to mobile device).
However Itogawa does not disclose
         obtaining a plurality of pieces of information on the state;
         reading a plurality of pieces of information defined in advance in accordance with the distance.
       Aritomi discloses obtaining a plurality of pieces of information on the state (paragraph 87, 91-93; plurality of operation information 802, 804, 806 is obtained when the MFP state is the push scan mode (state of MFP));
         reading a plurality of pieces of information defined in advance in accordance with the distance (paragraph 89-91, 121, 150; table 810 is read when it is loaded in s1610 and when distance is far for example plural of information 806, 805 is read from table).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Itogawa as taught by Aritomi to provide association of distance and piece of information for display notification.
        The motivation to combine the references is to provide display guidance based on user terminal distance from the printer and type of scan operation set in the printer so that automatic guidance based on the appropriate function can be set in the terminal (paragraph 87, 91-93).
  


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20120250059 to Itogawa in view of US Patent Application Publication Pub. No. US 20160301815 to Aritomi US Patent Application Publication Pub. No. US 20170280003 to Haba.

           Regarding claim 4, Itogawa does not disclose the information processing apparatus according to claim 3, wherein the predetermined distance is different depending on an attribute of a user of the communication terminal.
           Haba discloses wherein the predetermined distance is different depending on an attribute of a user of the communication terminal (paragraph 162-163; for manager user (attribute) of mobile device the distance to MFP is set to arbitrary while the general user the distance is set to “10m” differently).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Itogawa as taught by Haba to provide distance setting based on user attribute information.
        The motivation to combine the references is to provide administrator user to communicate without any distance requirement thereby allowing administrator to work from remote location while limiting regular users to only operate from close distance thereby providing secure communication (paragraph 162-164).



Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20120250059 to Itogawa in view of US Patent Application Publication Pub. No. US 20160301815 to Aritomi further in view of US Patent Application Publication Pub. No. US 20170099397 to Ishido.
           Regarding claim 5, Itogawa does not disclose the information processing apparatus according to claim 3, wherein the first type of information is information on an article necessary for addressing the state, and the second type of information is procedural information on a procedure in maintenance for addressing the state.
          Ishido discloses wherein the first type of information is information on an article necessary for addressing the state, and the second type of information is procedural information on a procedure in maintenance for addressing the state (paragraph 29-37, 41, 42; terminal 100 includes display of part information 811/812 on drum (article) for addressing maintenance as first type information and procedure information displayed in 831/832 as second type information for maintenance).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Itogawa as taught by Ishido to provide different type of maintenance information as guidance.
        The motivation to combine the references is to provide simple operation by mobile device of user to acquire maintenance information by simply scanning QR code via camera of mobile to acquire maintenance part and procedure information (paragraph 41-42).

            


           Regarding claim 6, Ishido discloses the information processing apparatus according to claim 1, wherein the plurality of pieces of information include information on an article necessary for addressing the state and procedural information on a procedure in maintenance for addressing the state (paragraph 29-37, 41, 42; terminal 100 includes display of plurality of information including part information 811/812 on drum (article) for addressing maintenance as first type information and procedure information displayed in 831/832 as second type information for maintenance).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20120250059 to Itogawa in view of US Patent Application Publication Pub. No. US 20160301815 to Aritomi further in view of US Patent Application Publication Pub. No. US 20170099397 to Ishido further in view of  US 20080310876 to Okamoto.

           Regarding claim 7, Itogawa does not disclose the information processing apparatus according to claim 6, wherein the procedural information includes an item that should be checked after the maintenance is done.
          Okamoto discloses wherein the procedural information includes an item that should be checked after the maintenance is done (paragraph 19, 144-146, 176; sub-maintenance items (procedural information) includes items that are to be performed after maintenance).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Itogawa as taught by Okamoto to provide after maintenance checks.
        The motivation to combine the references is to provide automatic notification via display to the maintenance person to perform after maintenance checklists items that are necessary for particular maintenance operation so that the person does not forget to perform these operations (paragraph 15-20).




Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20120250059 to Itogawa in view of US Patent Application Publication Pub. No. US 20160301815 to Aritomi further in view of JP 2016042624 to Konita.

           Regarding claim 8, Itogawa does not disclose the information processing apparatus according to claim 1, wherein selection of the information is made based on whether a user of the information processing apparatus has authority to address the state.
          Konita discloses wherein selection of the information is made based on whether a user of the information processing apparatus has authority to address the state (paragraph 54-56; only user terminal of authorized user displays selected maintenance information such as maintenance and confidential information for addressing maintenance state).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Itogawa as taught by Konita to provide selection of procedure information for maintenance based on user authority.
        The motivation to combine the references is to provide confidential information and maintenance information only to the administrator user and only provide basic status information to the general user so that general user does not access confidential data (paragraph 28, 55).



Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20120250059 to Itogawa in view of US Patent Application Publication Pub. No. US 20160301815 to Aritomi further in view of US Patent Application Publication Pub. No. US 20180131824 to Kamasuka.

           Regarding claim 11, Itogawa disclose the information processing apparatus according to claim 1, wherein user has authority to address the state is possessed (paragraph 41-42; when there is image data associated with user of the terminal 71 in s304, authentication is performed in s305 to determine whether user has authority to address the state of secure job being present in the storage). However Itogawa does not disclose wherein the distance is defined in accordance with whether authority is possessed.
          Kamasuka discloses wherein the distance is defined in accordance with whether authority is possessed (paragraph 18, 32; distance information is defined when identification of the mobile terminal is authenticated (authority is possessed)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Itogawa as taught by Kamasuka to provide distance determination based on authorized users.
        The motivation to combine the references is to provide automatic communication of distance information based on authentication such that the MFP device can determine closeness of the user and thereby provide login operation when user is close without user operation (paragraph 18, 32).





Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20120250059 to Itogawa in view of US Patent Application Publication Pub. No. US 20160301815 to Aritomi further in view of US Patent Application Publication Pub. No. US 20130286223 to Latta.
           Regarding claim 13, Itogawa does not disclose the information processing apparatus according to claim 1, wherein the distance is defined in accordance with a type of wireless communication by the information processing apparatus.
          Latta discloses wherein the distance is defined in accordance with a type of wireless communication by the information processing apparatus (paragraph 27; device can determine distance based on type of wireless signal from the other device).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Itogawa as taught by Latta to provide distance information based on wireless communication.
        The motivation to combine the references is to measure distance information for photo sharing application without having to use dedicated sensor device for distance thereby simplifying the overall design and cost of the mobile device (paragraph 11-12, 27).







Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090091784 to Yamaguchi.
US 20090091786 to Yamaguchi.





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

09/10/2022